Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, IDS, and response filed Jul. 1, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 6, 7, and 13-15 are currently pending.
Claims 1, 6 and 13 are amended.
	Claims 2-5, 8-12, and 16-81 are cancelled.
	Claims 1, 6, 7, and 13-15 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ), are withdrawn due to amendment.  
The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowland et al. (Journal of Tissue Engineering and Regenerative Medicine, 2013) (ref. of record) as evidenced by ThermoFisher (“Nunc Cell-culture treated Six-well plate description”, accessed Jan. 27, 2022) and Chan et al. (US 2015/0147768 A1) in view of Oganesian et al. (Archives of Ophthalmology, 1999) (ref. of record).
With respect to claim 1, Rowland teaches a method of making a retinal pigment epithelium (RPE) monolayer by culturing iPSCs and hESCs in six-well plastic plates from Thermo Fisher Scientific (a container) (abstract, pg. 643 Col. 2 para. 1, and pg. 643-644 bridging para.).  With respect to claim 1, Rowland teaches the method where the stem cells are cultured in a medium where the FGF is removed to induce spontaneous differentiation (culturing cells in a containing comprising a medium capable of differentiating the stem cells into retinal pigment epithelium cells) (pg. 643-644 bridging para.).  With respect to claim 1, Rowland teaches the cells form confluent RPE monolayers (abstract and pg. 647 Col. 1 para. 2).  
With respect to claim 6, Rowland teaches six-well plastic plates from Thermo Fisher Scientific are coated with the substrates overnight (pg. 643 Col. 2 para. 1).  Thermo Fisher Scientific reports the six-well plates are made of polystyrene (pg. 1).  In addition to the above mentioned surface of the container, instant claim 6 discloses polycarbonate, mixed cellulose, polytetrafluoroethylene (PTFE), polydimethylsiloxane (PDMS), polyethylene terephthalate (PET), glass, a poly-lysine coating, or combination thereof which are obvious substitutions and known equivalents in the art.  In support, Chan teaches polystyrene, polycarbonate, cellulose, polytetrafluoroethylene (PTFE), polydimethylsiloxane (PDMS), polyethylene, glass, are known cell culture substrates (0036 and 0040-0041).
With respect to claim 14, Rowland teaches culturing the cells for 1 week to 4 weeks to form the RPE monolayer (pg. 647 Col. 1 para. 2).
Although, Rowland teaches the cells were then seeded onto plates coated with different extracellular matrix (ECM)-based substrates including laminins, collagens, vitronectin, and fibronectin (pg. 644 Col. 1 para. 1, pg. 645-646 Sections 3.2 and 3.3), Rowland does not teach the method where the container has a surface coated with 3 µg/mL of fibrinogen and the cells are in contact with the fibrinogen as recited in claim 1.  Similarly, Rowland does not teach the method where the surface was coated by exposing the surface to a solution containing fibrinogen for about 1 to 48 hours as recited claim 13.  However, Oganesian teaches a method of making a human fetal RPE cells monolayer where human fetal RPE cells are grown as microspheres on cross-linked fibrinogen (abstract and pg. 1192 last para.) and the human fetal RPE cells form a monolayer around the microsphere (abstract, pg. 1195 Col. 2 para. 1 and Fig. 3).  In addition, Oganesian teaches the fibrinogen films were made by mixing 90 mg of fibrinogen, 1.3 mg flavin mononucleotide in 5 mL water (18,000 µg/ml which is greater than 3 µg/ml)  (pg. 1193 Material and Methods section para. 1).  Oganesian teaches the mixture was spread evenly on petri dishes and left under UV light for 12 hours (exposing the surface to the fibrinogen for 12 hours) (pg. 1193 Material and Methods section para. 1).  Oganesian further teaches that fibrinogen is a powerful stimulator of cell attachment and proliferation (pg. 1192 last para. and pg. 1197 para. 1) and reports that “human fetal retinal pigment epithelial cells grown on cross-linked fibrinogen matrix in a 3-dimenision state with tight cell-cell contracts may become activated and possess the potential for migration and proliferation after being brought into the subretinal space” (pg. 1197 para. 1). Additionally, Oganesian teaches that fibrinogen is related to fibronectin which is an important constituent of the Bruch membrane and surrounding RPE (pg. 1197 para. 1).  In further support, Rowland teaches to select the appropriate ECM proteins to coat the plates with they chose those which are ligands for integrin subunits expressed by RPE (pg. 644-645 section 3.2).  In addition, Rowland teaches that there are integrin subunits expressed by RPE which bind to fibrinogen (Table 1).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Rowland to culture the stem cells on a surface coated with greater than 3 µg/mL of fibrinogen by exposing the surface to the fibrinogen for 12 hours for the benefit of promoting the attachment and proliferation of the cells as taught by Oganesian.  It would have been obvious to one of ordinary skill in the art to modify the method of Rowland to culture the stem cells on a surface coated with greater than 3 µg/mL of fibrinogen by exposing the surface to the fibrinogen for 12 hours, since Rowland suggests using known ECM components to form the RPE monolayer and that fibrinogen is a ECM component which is a known ligand to integrin subunits expressed by RPE and Oganesian teaches RPE monolayers benefit from being cultured on fibrinogen coated surface where the surface coated with greater than 3 µg/mL of fibrinogen by exposing the surface to the fibrinogen for 12 hours.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Rowland to culture the stem cells on a surface coated with greater than 3 µg/mL of fibrinogen by exposing the surface to the fibrinogen for 12 hours, since Rowland suggests using known ECM components to form the RPE monolayer and that fibrinogen is a ECM component which is a known ligand to integrin subunits expressed by RPE and Oganesian teaches RPE monolayers benefit from being cultured on fibrinogen coated surface where the surface coated with greater than 3 µg/mL of fibrinogen by exposing the surface to the fibrinogen for 12 hours.  
Furthermore, it is noted that even though Oganesian teaches the method for producing the fibrinogen coated surface for the culturing of the stem cells, it is immaterial or inconsequential to the operation of the method.  In other words, the fibrinogen coated surface of Oganesian is the same as the claimed invention regardless of method of production absent a showing of secondary considerations.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rowland as evidenced by ThermoFisher and Chan in view of Oganesian (as applied to claims 1, 6, 13 and 14 above), and further in view of Vaajasaari et al. (Molecular Vision, 2011).
The teachings of Rowland and Oganesian can be found in the previous rejection above. 
Neither Rowland nor Oganesian teach the fibrinogen is human as recited in claim 7 or that the method is xeno-free as recited in claim 15.  However, Vaajasaari teaches a method of making functional human retinal pigment epithelium (RPE) by culturing and differentiating stem cells in a container in xeno-free conditions (abstract).  Vaajasaari further teaches that xeno-free conditions are highly desirable, especially when the cells are intended for cell therapy for retinal diseases, and teaches that having defined culturing conditions helps in the use of the cells in drug screen and toxicology studies (abstract, pg. 559 Col. 1 last para. to Col. 2 para. 2 and pg. 573).  In further support, Rowland suggests the use xeno-free extra cellular matrix (ECM) proteins for clinical purposes and teaches there is a desire for xeno-free culture systems (abstract, pg. 650-651 bridging para., and pg. 651-652 bridging para.); and Oganesian teaches the need of developing RPE for transplantation (abstract and pg. 1192 para. 1 to pg. 1193 para. 1).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Rowland and Oganesian so that the fibrinogen is of human origin and the culturing or method is xeno-free for the benefits of producing a clinically relevant RPE for use in human cell therapy as taught by Vaajasaari and Oganesian and to have defined culturing conditions permitting drug screen and toxicology studies as taught by Vaajasaari.  It would have been obvious to one of ordinary in the art to modify the method taught by the combined teachings of Rowland and Oganesian so that the fibrinogen is of human origin and the culturing or method is xeno-free, since both Rowland and Oganesian suggest xeno-free conditions for the purpose of using the cells in cell-therapy, Rowland suggests the use of xeno-free ECM proteins and Vaajasaari teaches a method of making functional human RPE by culturing and differentiating stem cells in a container in xeno-free conditions.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Rowland and Oganesian so that the fibrinogen is of human origin and the culturing or method is xeno-free, for these same reasons that both Rowland and Oganesian suggest xeno-free conditions for the purpose of using the cells in cell-therapy, Rowland suggests the use of xeno-free ECM proteins and Vaajasaari teaches a method of making functional human RPE by culturing and differentiating stem cells in a container in xeno-free conditions.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jul. 1, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that none of the combinations of cited references teach or suggest carrying out the method of claim 1 (Remarks pg. 7 para. 4).  The Applicant’s amendments limiting claim 1 to include culturing the stem cells in a medium capable of differentiating the stem cells into retinal pigment epithelium cells capable of forming the retinal pigment epithelium monolayer necessitated the withdrawal of previous rejection.  Applicant’s arguments are drawn to the cited references failing to teach the new limitations.  However, the new limitations are addressed in the new rejection. 
Applicant argues that Rowland teaches that fibrinogen is not expressed in Bruch’s membrane; and that they selected ECM (extracellular matrix) proteins that are present in Bruch’s membrane to improve iPSC-RPE differentiation in vitro and do not suggest using ECM proteins not expressed in Bruch’s membrane (Remarks pg. 7-8 bridging para.).  Applicant further argues that one of ordinary skill in the art would have been motivated to use laminin-111 when promoting the differentiation of iPSCs into RPE cells and not fibrinogen (Remarks pg. 8 para. 1).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Rowland is being relied upon for the teachings of culturing stem cells in a container coated with a ECM and containing a medium capable of differentiating the stem cells into retinal pigment epithelium cells which form a monolayer in the container (abstract, pg. 643 Col. 2 para. 1, pg. 643-644 bridging para., and pg. 647 Col. 1 para. 2) and Oganesian is being relied upon for the teaching where human fetal RPE cells are grown as microspheres on cross-linked fibrinogen and the human fetal RPE cells form a monolayer around the microsphere (abstract, pg. 1192 last para., pg. 1195 Col. 2 para. 1 and Fig. 3).  Oganesian further teaches that fibrinogen is a powerful stimulator of cell attachment and proliferation (pg. 1192 last para. and pg. 1197 para. 1) and reports that “human fetal retinal pigment epithelial cells grown on cross-linked fibrinogen matrix in a 3-dimenision state with tight cell-cell contracts may become activated and possess the potential for migration and proliferation after being brought into the subretinal space (pg. 1197 para. 1).  Additionally, Oganesian teaches that fibrinogen is related to fibronectin which is an important constituent of the Bruch membrane and surrounding RPE (pg. 1197 para. 1).  In further support, Rowland teaches to select the appropriate ECM proteins to coat the plates with they chose those which are ligands for integrin subunits expressed by RPE (pg. 644-645 section 3.2).  In addition, Rowland teaches that there are integrin subunits expressed by RPE which bind to fibrinogen (Table 1).  Accordingly, at the effective time of filing of the claimed invention, it is maintained that one of ordinary skill in the art would have been motivated to modify the method of Rowland to culture the stem cells on a surface coated with greater than 3 µg/mL of fibrinogen by for the benefit of promoting the attachment and proliferation of the cells as taught by Oganesian.  It would have been obvious to one of ordinary skill in the art to modify the method of Rowland to culture the stem cells on a surface coated with fibrinogen, since Rowland suggests using known ECM components to form the RPE monolayer and that fibrinogen is a ECM component which is a known ligand to integrin subunits expressed by RPE and Oganesian teaches RPE monolayers benefit from being cultured on fibrinogen coated surface.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
In addition, Applicant argues that Rowland does not teach the new limitations of differentiating the stem cells into RPE cells by culturing the stem cells in a medium capable of differentiating the stem cells into RPE cells and instead uses mouse embryonic fibroblasts in hESC maintenance medium (Remarks pg. 8 para. 2). Applicant’s arguments are drawn to the cited references failing to teach the new limitations.  However, the new limitations are addressed in the new rejection.  Briefly, Rowland does teach the method where the stem cells are cultured in a medium capable of differentiating the stem cells into retinal pigment epithelium cells (pg. 643-644 bridging para.).  
Applicant argues that ThermoFisher does not remedy the deficiencies of Rowland and simply discloses product specification for commercial cell culture dishes and Chan only discloses culture plates made from polymers (Remarks pg. 9 para. 1).  Applicant is reminded that ThermoFisher and Chan are evidentiary references supporting the plates taught by Rowland are made of polystyrene and the additional materials listed in claim 6 were well-known culture substrates.  ThermoFisher and Chan are not references supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 
Applicant argues that Oganesian does not remedy the deficiencies of Rowland and does not disclose differentiating stem cells into RPE, but is directed to placing retinal pigment epithelium pieces obtained from fetal eyes on a cross-linked fibrinogen film (Remarks pg. 9 para. 2).  Similarly, applicant argues Oganesian discloses making 3-dimensional microspheres as oppose to making monolayers (Remarks pg. 9-10 bridging para.).  As stated previously, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Rowland is being relied upon for the teachings of culturing stem cells in a container coated with a ECM and containing a medium capable of differentiating the stem cells into RPE cells which form a monolayer in the container (abstract, pg. 643 Col. 2 para. 1, pg. 643-644 bridging para., and pg. 647 Col. 1 para. 2) and Oganesian is being relied upon for the teaching where human fetal RPE cells are grown as microspheres on cross-linked fibrinogen and the human fetal RPE cells form a monolayer around the microsphere (abstract, pg. 1192 last para., pg. 1195 Col. 2 para. 1 and Fig. 3).  In addition, Oganesian teaches that fibrinogen is a powerful stimulator of cell attachment and proliferation (pg. 1192 last para. and pg. 1197 para. 1) and reports that “human fetal retinal pigment epithelial cells grown on cross-linked fibrinogen matrix in a 3-dimenision state with tight cell-cell contracts may become activated and possess the potential for migration and proliferation after being brought into the subretinal space” (pg. 1197 para. 1).  Additionally, Oganesian teaches that fibrinogen is related to fibronectin which is an important constituent of the Bruch membrane and surrounding RPE (pg. 1197 para. 1).  In further support, Rowland teaches to select the appropriate ECM proteins to coat the plates with they chose those which are ligands for integrin subunits expressed by RPE (pg. 644-645 section 3.2).  In addition, Rowland teaches that there are integrin subunits expressed by RPE which bind to fibrinogen (Table 1).  Accordingly, at the effective time of filing of the claimed invention, it is maintained that one of ordinary skill in the art would have been motivated to modify the method of Rowland to culture the stem cells on a surface coated with greater than 3 µg/mL of fibrinogen by for the benefit of promoting the attachment and proliferation of the cells as taught by Oganesian.  It would have been obvious to one of ordinary skill in the art to modify the method of Rowland to culture the stem cells on a surface coated with fibrinogen, since Rowland suggests using known ECM components to form the RPE monolayer and that fibrinogen is a ECM component which is a known ligand to integrin subunits expressed by RPE and Oganesian teaches RPE monolayers benefit from being cultured on fibrinogen coated surface.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that Vaajasaari does not remedy the deficiencies of Rowland and discloses methods of differentiating stem cells into RPE cells and isolating and dissociating the RPE cells before placing the cells on plate inserts to form monolayers without placing the stem cells in contact with fibrinogen  (Remarks pg. 10 para. 2). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Rowland were not found to be persuasive as explained above.  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632